Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hayward William Parker, Jr., appeals the district court’s order denying his “Motion for Modification of Sentence” pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Parker’s motion for transcripts at government expense and affirm for the reasons stated by the district court. United States v. Parker, No. 2:90-cr-00064-JAB-2 (M.D.N.C. May 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.